DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on November 9, 2020 in response to a non-final office action dated August 25, 2020.
Claims 38- 57 are pending.
Claims 38, 43, 50, and 55 are amended.
 Claims 38- 57 are rejected.
		Response to Arguments
Applicant’s arguments filed on 11/09/2020 have been fully considered and are persuasive to the rejection of claims 38 – 40, 44 – 45, 47, 50 – 52,  and 56 - 57 under 35 U.S.C. 102(a)(2) and said rejections are withdrawn.  However upon further consideration, a new ground(s) of rejection to claims 38 – 57 under 35 U.S.C. 103 is made in view of applicant’s amendments to claims 38, 43, 50, and 55.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims 38 – 40, 44 – 45, 47, 50 – 52, and 56 – 57 the applicant argues that the prior art Dong fails to anticipate:
A) “ determining a first communication objectfrom the plurality of communication objects, wherein each communication object in the plurality of communication objects has a corresponding time stamp that meets a preset condition;” (as recited in claim 38 and substantially replicated in claim 50).
The applicant states:
“ . . .  For the teaching of these features prior to the addition of the amended language, the Office Action on page 5 offers Dong (citing FIG. 2 and paras. [0028], [0030-0031]).  Applicant respectfully submits that this, as well as the other cited portions of Dong, refers to creating a messaging window associated with a particular target user. In contrast to the assertion in the Office Action, nothing in Dong discloses determining the particular target user from a plurality of users. Therefore, Applicant respectfully submits that the cited portions of Dong have not been shown to disclose that “a first communication object [is determined] from the plurality of communication objects,” particularly where “each communication object in the plurality of communication objects has a corresponding time stamp that meets a preset condition” as recited in amended claim 38. (Emphasis added).

For at least the above-mentioned reasons, Applicant respectfully asserts that claim 38 distinguishes over Dong, and is in condition for allowance. Therefore, Applicant respectfully requests reconsideration and allowance of independent claim 38 and all claims depending therefrom.

Independent claim 50 has been amended to recite features similar but not identical to independent claim 38. Accordingly, for at the same reasons discussed above relative to claim 38, Applicant respectfully requests that the rejection be withdrawn with respect to claim 50 and its dependents. . .” (Applicant’s Remarks pages 9 – 10)

A) In response to applicant’s argument:
The applicant’s amendment to the independent claims 38 and 50 substantially changed the scope of the independent claims by further requiring the “communication object” element recited in the limitation to have a corresponding time stamp that meets a preset condition.  The applicant argues that the cited prior art Dong is deficient for anticipating the amended limitation.  While the examiner concedes that Dong does not teach the new requirement as added into the amended limitation, the applicant is not persuasive in the assertion that Dong does not teach the pre-amended portion of the limitation “determining a first communication object from the plurality of communication objects.”  While the claim element “communication object” is broad enough to map to many prior art equivalents, a review of the instant application’s specification defines a communication object to be  “an object exchanging data in a target application, for example, in a "WeChat" application scenario, a communication object may be contact information in WeChat; in an "email" application scenario, a communication object may be stored address information of a contact; and in an "SMS message" application scenario” see ¶ [0007] of instant application specification.  Therein, under a broadest et al. (U.S. 2017/0068904 A1; herein referred to as Korycki), which was previously cited for the rejections of claims 41 – 43 and 53 – 55, in combination with Dong.  Korycki is detected to a method and system for collecting training data describing past messages sent and inputting them into a machine learning algorithm to predict potential recipients of future messages having same characteristics.  Korycki discloses a plurality of “channels” that are similarly situated to a plurality of “communication objects” recited by the claimed invention, to be sent messages based on machine learning algorithms that analyze historical data including message time stamps in combination with schemes (e.g. mapped to the “preset conditions” from the claimed invention that define suitable conditions for sending a particular message to a particular channel (see Korycki -¶-¶ [0004 - 0006], [0014], [0018]) and as recited in the rejections of claim 38 and claim 50 below.
As a result of the further search and consideration necessitated by the applicant’s amendments, the 35 U.S.C. 102 (a) (2) and the 35 U.S. C. 103 rejections from the previous office action have been withdrawn, but new grounds of rejection were found for claims 38 – 45, 47, and 50 – 57 and said claims are rejected under 35 U.S.C. 103 over Dong and Korycki, Further claims 46, 48, and 49 are rejected under 35 U.S.C. 103 over Dong, Korycki, and Downing.    The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward. 
Priority
This application is a 371 of PCT/CN2017/074549 filed on February 03, 2017 which claims benefit to foreign application 2016/11160430.5 filed in the State Intellectual Property Office of the People’s Republic of China on December 15, 2016.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) – (d), which papers have been place in record in the file. The applicant has met the requirements to be entitled to the priority date of 12/15/2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 38 – 45, 47, and 50 - 57 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. 2015/0312197 A1; herein referred to as Dong) in view of Korycki et al. (U.S. 2017/0068904 A1; herein referred to Korycki)
In regard to claim 38, Dong teaches an information prompt method (see abstract “. . . Machine logic implemented techniques for preventing sending messages by mistake (with such "mistakes" including sending a message to an unintended recipient). One embodiment of the technique includes: detecting an intention of sending a message to a target user; responsive to detection of the intention, , wherein the method is applied to a communication application (see Fig.1 program/utility 40, see Figs. 2, 3 messaging application)  in an electronic device (see Fig. 1 computer system server 12) and is performed by the electronic device see ¶ [0022 -0023]” . . . Program/utility 40, having a set (at least one) of program modules 42, may be stored in memory 28 by way of example, and not limitation, as well as an operating system, one or more application programs, other program modules, and program data. Each of the operating system, one or more application programs, other program modules, and program data or some combination thereof, may include an implementation of a networking environment. Program modules 42 generally carry out the functions and/or methodologies of embodiments of the invention as described herein . . . other hardware and/or software components could be used in conjunction with computer system/server 12. Examples, include, but are not limited to: microcode, device drivers, redundant processing units, external disk drive arrays, RAID systems, tape drives, and data archival storage systems, etc. . . .”), 
wherein the communication application (e.g. messaging application ) (see ¶ [0027] “ . . .  At step S201, an intention of a user of a messaging application to send a message to another user (called "target user") is detected . . .”) comprises a plurality of communication objects (e.g. friends or contacts) (see ¶ [0035]” . . . a user of a messaging application may group different users. For example, "friends" in an IM application, "contacts" in an Email application, and the like, can all be grouped . . .”) of a user (e.g. target user), and wherein the method comprises (see Fig. 2, ¶ [0026]” . . . Now refer to FIG. 2, which shows a flow chart of a method 200 for preventing sending a message by mistake according to an embodiment of the present invention. Method 200 may be used in conjunction with any currently known or future developed messaging applications. The examples of messaging applications include Email, IM, SMS, MMS applications, etc. In the following description, it is likely to use IM application as an :
determining a first communication object  (e.g. identification information associated with the target user) from the plurality of communication objects (see Fig 2 – s201, ¶¶ [0028], [0030 -0031]” . . . it is known that when a user desires to communicate with the target user, he/she may create a messaging window associated with the target user . . . If it is detected that the user inputs content of the message to a certain messaging window, then it may be regarded that there is an intention of sending a message to a target user associated with the messaging window . . . detecting the messaging intention at step S201 may comprise detecting whether identification information associated with the target user is input into a messaging window associated with the messaging application. It may be understood that when using the messaging application, the user attempting to send a message may first create a "blank" window for messaging, and then associate the window with the target user by inputting identification information associated with a certain target user in a designated field or area of the window. For example, in an email application, the user attempting to send a message may first create a new email window by clicking onto a "create" button, and then input the address or name of the target user in the "recipient" field of the window. For another example, a user attempting to send a message may create a messaging window of an SMS or MMS application, and then input the target user's cell phone number, contact list name, etc. when it is detected that the identification information of the target user is input, it may be regarded that there is an intention of sending a message to the target user. . . “)
obtaining first interaction information (e.g. social relationship) corresponding to the first communication object (see ¶ [0034] “ . . . the above risk may be predicted at step S202 based on a social relationship between the user attempting to send the message and the target user. Generally speaking, According to some embodiments of the present invention, if the user attempting to send a , wherein the first interaction information (e.g. social relationship) comprises one or more pieces of historical interaction information between the first communication object and the user (see ¶ [0039] “ . . . the context of messaging may, for example, include historical messaging frequency between the user attempting to send a message and the target user. For example, the number of messages communicated between the two users in a previous period of time may be determined. If the number is greater than a predetermined threshold, it may be regarded that there is a relatively low risk that the target user is not a desired recipient of the current message  . . .”);
receiving input information by using an information input interface of the first communication object (see ¶ [0029] “ . . . detecting the messaging intention at S201 may include detecting an interacting focus that is switched to a messaging window associated with the target user. An example of a focus includes, but not limited to, a cursor of a pointing device such as mouse, a touch point on a touch-sensitive display or a touch device surface, etc. If it is detected that a messaging window obtains the focus, it may be regarded that there is an intention of sending a message to the target user associated with the messaging window . . .”);
determining a first matching degree (e.g. predicted risk) between the input information and the first communication object based on the input information (e.g. message content currently inputted by the user) and the first interaction information  (e.g. historical contents between the user and the target user) (see ¶ [0043] “. . . Particularly, in some embodiments, the risk that a target user is not a desired recipient may be predicted based on the message content currently inputted by the user ; and
performing prompt when the first matching degree is less than a first threshold (see ¶ ¶ [0047 -0048] “ . . . With further reference to FIG. 2, at step S203, the risk predicted at step S202 may be compared with a predetermined threshold. As stated above, in some embodiments, the risk may be a quantitative risk score. In such an embodiment, the predetermined threshold may be a predefined numerical value. Alternatively, the risk may also be expressed qualitatively, e.g., "very high," "high," "medium," "low," "no risk," etc. At this point, the risk threshold may be one of these risk levels, e.g., "medium."  If the risk that the target user is not a desired recipient, the message sending and receiving may be performed regularly without prompt (not shown in the Figure). Otherwise, responsive to determining that the risk of sending a message by mistake as predicted at step S202 is higher than the predetermined threshold, then a prompt may be provided at step S203 . . . “).
Dong fails to explicitly teach wherein each communication object in the plurality of communication objects has a corresponding time stamp that meets a preset condition.  However Korycki teaches wherein each communication object (e.g. channel) (see ¶ ¶ [0004-0005] “ . . . For each respective one of the past messages, the training data set comprises a record of a respective channel of the respective message, and a record of respective feature vector of the respective message, wherein the channel corresponds to a respective one or more recipients to which the respective message was sent, and wherein the feature vector comprises a respective set of values of a plurality of parameters associated with the sending of the respective message . . . A "channel" is a term used herein to refer to any definition directly or indirectly mapping to one or more recipients, e.g. an individual name or in the plurality of communication objects (e.g. each respective channel) (see ¶ [0014] “ . . . the output of the machine learning is used to enhance the existing routing assigned "manually" by an author, as a list of channels, with one computed automatically by the system. This can help prevent mistakes when a message is about to be sent to a wrong or inappropriate place . . .”; see ¶ [0006] “ . . . The parameters of each of the feature vectors may comprise one or more parameters based on the content of the respective message (i.e. the material in the payload of the message composed by the sending user), such as: a title of the respective message, one or more keywords in the respective message, and/or a measure of similarity between the respective message and one or more earlier messages in the training data set sent to the respective channel (by the sending user or by all users sending to the respective channel). . . “) has a corresponding time stamp (e.g. time of sending the respective message) (see ¶ [0006] “. . .  the parameters may comprise other examples such as: an identifier of the sending user, a time of sending the respective message, an amount of previous activity of the sending user on the respective channel, and/or a relationship between the sending user and the respective one or more recipients (such as a social media connection) . . .”) that meets a preset condition (e.g. scheme) (see ¶ [0018] “ . . . a scheme for defining a comprehensive set of features that describe quantitatively the full information context of the routing decision, including the message itself, the history of prior messages per channel, the author, the audience and time of posting . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system for collecting training data describing past messages sent and inputting them into a machine learning algorithm to predict potential recipients of future messages, as taught by Korycki, into a message and system of techniques for preventing the sending of messages to unintended recipients by providing a prompt to a user before a message is sent 
In regard to claim 39, the combination of Dong and Korycki teaches wherein the determining a first matching degree between the input information and the first interaction information based on the input information and the first interaction information (see Dong ¶ [0043] as described for the rejection of claim 38 and incorporated herein) comprises:
performing contextual semantic analysis on the input information (see Dong ¶ [0042] “ . . . Alternatively or additionally, in the risk prediction at S202, of the substantive content of the message may be considered. For example, in some embodiments, it may be detected whether the input message content includes predetermined "sensitive words," e.g., the banking card number, password, personal information, etc. If the message content includes such information, the risk level may be raised to correspondingly enhance security . . .”) and the first interaction information (see Dong ¶ [0043] “. . . Next, relevance between the message currently input by the user and the historical content may be determined based on the extracted at least one keyword and obtained historical message content . . .”);
obtaining a correlation between the input information and the first interaction information (see Dong ¶ [0043] “. . Next, relevance between the message currently input by the user and the historical content may be determined based on the extracted at least one keyword and obtained historical message content. For example, if the historical message content includes keywords identical or similar to the extracted keyword, the machine logic controlling risk evaluation may determine that the relevance of the keywords is relatively high. . . .”); and
determining the first matching degree (e.g. predicted risk) between the input information and the first communication object based on the correlation (e.g. semantic similarity) (Dong ¶ [0043] “. . . semantic analysis may be performed on the message currently being input by the sender user and on the historical content of the current message undergoing risk evaluation so as to determine a degree 
In regard to claim 40, the combination of Dong and Korycki teaches wherein the determining a first matching degree between the input information and the first communication object based on the input information and the first interaction information (see Dong ¶ [0043] as described for the rejection of claim 38 and incorporated herein) comprises :
determining a target object relationship (e.g. social relationship) between the first communication object and the user (see Dong ¶ [0035] “ . . . the grouping information may be used to determine a social relationship between users. As an example, it may be regarded that the user has a relatively close social relationship with target users within groups like "relatives," "friends," and the like, but has a relatively alienated social relationship with target users within groups like "colleagues," "classmates" and the like. Alternatively or additionally, in some embodiments, the user may explicitly indicate his/her social closeness with a specific target user . . .”); and
determining the first matching degree (e.g. predicted risk) between the input information and the first communication object (see Dong ¶ [0061] “ . . . Next, at step S410, the content relevance obtained at step S407, the communication frequency obtained at step S408, and the social relationship obtained at step S409 may be combined to predict a risk of sending a message by mistake. For example, in some embodiments, content relevance, communication frequency, and social relationship may have a corresponding score, respectively. In such embodiments, these scores may be weight averaged to obtain a risk score . . .”) based on the target object relationship (see Dong ¶ [0059] “. . . At step S409, a social relationship between the user attempting to send a message and a target user is determined, e.g., based on friend group where the target user is located, etc. . . ).
In regard to claim 41, Dong teaches wherein the determining a target object relationship between the first communication object and the user comprises (see ¶ [0035] as described for the rejection of claim 40 and is incorporated herein).
Dong fails to explicitly teach extracting a keyword that is used to represent an object relationship and that is in the first interaction information, wherein the object relationship is used to indicate an interpersonal relationship between a user and an object; analyzing the keyword by using an object model, wherein the object model is obtained by leaning and training a keyword set for describing an object relationship; and determining the target object relationship between the first communication object and the user based on the analyzing result.    However Korycki teaches extracting a keyword that is used to represent an object relationship and that is in the first interaction information (e.g. earlier message) (see ¶ [0006] “. . . The parameters of each of the feature vectors may comprise one or more parameters based on the content of the respective message (i.e. the material in the payload of the message composed by the sending user), such as: a title of the respective message, one or more keywords in the respective message, and/or a measure of similarity between the respective message and one or more earlier messages in the training data set sent to the respective channel (by the sending user or by all users sending to the respective channel) . . . “), wherein the object relationship is used to indicate an interpersonal relationship between a user and an object (see ¶ [0006] “ . . . the parameters may comprise other examples such as: an identifier of the sending user, a time of sending the respective message, an amount of previous activity of the sending user on the respective channel, and/or a relationship between the sending user and the respective one or more recipients (such as a social media connection) . . .”);
analyzing the keyword by using an object model, wherein the object model is obtained by leaning and training a keyword set for describing an object relationship (see ¶¶ [0016-0019] “. . . the process may comprise the following components: a scheme for defining a large training set of examples ; and
determining the target object relationship between the first communication object and the user based on the analyzing result (see ¶¶ [0034-0035] “. . .. a separate model may be trained for each sending user using only information on the past messages of that user, and so the prediction may be made specifically based on the sending user's own past use of the service. . . examples of the parameters making up the feature vector include parameters based on content of the respective message, such as a title of the respective message, one or more keywords in the respective message, and/or a measure of similarity between the respective message and one or more earlier messages in the history of the channel (metrics measuring the similarity between two strings are in themselves known in the art). Other examples include: an identifier of the sending user; a time of sending the respective message (e.g. time of day, day of the week, and/or month of the year); an amount of previous activity of the sending user on the respective channel (e.g. a number or frequency of the previous messages sent by the sending user to the respective channel), and/or a relationship between the sending user and the respective one or more recipients (e.g. whether or not connected on a particular social or business network site, and/or a category of the connection or relationship). . .”) 
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system for collecting training data describing past messages sent and inputting them into a machine learning algorithm to predict potential recipients 
In regard to claim 42, Dong teaches wherein the determining a target object relationship between the first communication object and the user comprises (see ¶ [0035] as described for the rejection of claim 40 and is incorporated herein).
Dong fails to explicitly teach extracting a keyword that is used to represent an object relationship and that is in the first interaction information, wherein the object relationship is used to indicate an interpersonal relationship between a user and an object; performing matching between the keyword and a plurality of preset object relationship templates, wherein each template of the plurality of object relationship templates comprises a keyword set used to represent an object relationship; and determining the target object relationship between the first communication object and the user based on the matching result.  However Korycki teaches extracting a keyword that is used to represent an object relationship and that is in the first interaction information (e.g. earlier message) (see ¶ [0006] “. . . The parameters of each of the feature vectors may comprise one or more parameters based on the content of the respective message (i.e. the material in the payload of the message composed by the sending user), such as: a title of the respective message, one or more keywords in the respective message, and/or a measure of similarity between the respective message and one or more earlier messages in the training data set sent to the respective channel (by the sending user or by all users sending to the respective channel) . . . “), wherein the object relationship is used to indicate an interpersonal relationship between a user and an object (see ¶ [0006] “ . . . the parameters may ;
performing matching between the keyword (see ¶ [0035] “ . . . Examples will be discussed in more detail below, but to give an idea, examples of the parameters making up the feature vector include parameters based on content of the respective message, such as a title of the respective message, one or more keywords in the respective message, and/or a measure of similarity between the respective message and one or more earlier messages in the history of the channel (metrics measuring the similarity between two strings are in themselves known in the art). . . “) and a plurality of preset object relationship templates (e.g. feature vectors) (see ¶ [0033] “ . . . Based on the channel specified by the sending user, the communication client 204 uses the network interface 206 to transmit the message over the internet 108 to the user terminal(s) 102b-d of the respective one or more recipient users. In embodiments, the messages are sent via the server 103, i.e. the messaging service 210 actually receives the message from the sending user terminal 102a and forwards it on to the recipient user terminal(s) 102b-d. Each time a message is sent in this manner, the channel is recorded by the messaging service 210, along with values of a set of parameters of the message (a " feature vector"). Over time the messaging service thus builds up a large list recording the destination (channel) and parameters (feature vector) of many past messages sent by the sending user. This list is input as training data into the machine learning algorithm 212, in order to train it as to what feature vector values typically correspond to what channel (what destination), thus enabling it to make predictions as to what the destination of a future message should be given knowledge of its feature vector. Over time as further messages are sent, these are added dynamically to the training set to refine the training and therefore improve the quality of the prediction . . . “), wherein each template of the plurality of object relationship templates comprises a keyword set used to represent an object relationship (see ¶ [0035] “ . . . Other examples include: an identifier of the sending user; a time of sending the respective message (e.g. time of day, day of the week, and/or month of the year); an amount of previous activity of the sending user on the respective channel (e.g. a number or frequency of the previous messages sent by the sending user to the respective channel), and/or a relationship between the sending user and the respective one or more recipients (e.g. whether or not connected on a particular social or business network site, and/or a category of the connection or relationship . . .”) ; and
determining the target object relationship between the first communication object and the user based on the matching result  (see ¶ [0034]  “ . . . Preferably, when the client applications on other sending user terminals 102 send messages using the messaging service 210, the same information is also captured in a similar into the training data used to train the machine learning algorithm. Hence in embodiments, the predictions may be based on the past messages of multiple sending users on a given channel (e.g. multiple users sending messages to a given chat room or with a given tag). Alternatively, a separate model may be trained for each sending user using only information on the past messages of that user, and so the prediction may be made specifically based on the sending user's own past use of the service. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system for collecting training data describing past messages sent and inputting them into a machine learning algorithm to predict potential recipients of future messages, as taught by Korycki, into a message and system of techniques for preventing the sending of messages to unintended recipients by providing a prompt to a user before a message is sent out based on a prediction that the message is a mistake, as taught by Dong.  Such incorporation enables the training algorithm of Korycki to improve the prediction process of Dong, and also, wherein the 
In regard to claim 43, Dong teaches wherein the preset condition includes that a difference parameter between a time stamp and a current moment is less than a second threshold (e.g. predetermined threshold) (see ¶ [0039] “ . . . the context of messaging may, for example, include historical messaging frequency between the user attempting to send a message and the target user. For example, the number of messages communicated between the two users in a previous period of time may be determined. If the number is greater than a predetermined threshold, it may be regarded that there is a relatively low risk that the target user is not a desired recipient of the current message . . .”).
Dong fails to explicitly teach and wherein the time stamp indicates a time of a last piece of historical interaction information between a corresponding communication object comprised in the plurality of communication objects and the user.  However Korycki teaches and wherein the time stamp indicates a time of a last piece of historical interaction information between a corresponding communication object comprised in the plurality of communication objects and the user (see ¶ ¶ [0064 -0071] “. . . Regarding the learning a model, the list of feature vectors with the binary labels is fed into to any standard machine learning algorithm for binary classification. There is a number of choices including logistic regression, boosted decision trees and support vector machines. The output is a model which provides a prediction function that can take any new message M, its author A and any candidate channel C (in a state at the time of posting the message M) and produce an estimate of the probability of M belonging to C. The choice of particular machine learning algorithm for binary classification is not essential, and a number of different machine learning algorithms are in themselves known in the art.   Some more details of the features that may be used in the model are now discussed. In embodiments a training example, whether positive or negative, contains a number of elements, roughly structured as follows:  text of the message  author  state of the channel at the time of posting, which in turns breaks 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system for collecting training data describing past messages sent and inputting them into a machine learning algorithm to predict potential recipients of future messages, as taught by Korycki, into a message and system of techniques for preventing the sending of messages to unintended recipients by providing a prompt to a user before a message is sent out based on a prediction that the message is a mistake, as taught by Dong.  Such incorporation enables the training algorithm of Korycki to improve the prediction process of Dong, wherein the training data includes timestamps for when messaging data was sent.
In regard to claim 44, the combination of Dong and Korycki teaches wherein the plurality of communication objects further comprise a second communication object (e.g. messaging window 303 – identification David), and wherein the method further comprises (see Dong ¶ [0051] “. . . In the example shown in FIG. 3, suppose that the initial user uses a messaging window 301 of an IM application to message with a target user Lily. The user then switches from the messaging window 301 to a messaging window 302 associated with another target user David and inputs a message within a message input area 303 of the window 302. At this point, According to some embodiments of the present invention, because the window 302 becomes the focus and the sender user inputs message content to the area 303, the intention of the sender user to send a message will be detected. Because the sender user has just switched from the session with Lily to the session with David, the sender user's continuity in messaging with David is relatively low . . .”) : 
obtaining second interaction information corresponding to the second communication object (see Dong ¶ [0059] “ . . . messaging frequency (which is a kind of messaging context) between the user , wherein the second interaction information comprises one or more pieces of historical interaction information between the second communication object and the user (see Dong ¶ [0061] “ . . . the content relevance obtained at step S407, the communication frequency obtained at step S408, and the social relationship obtained at step S409 may be combined to predict a risk of sending a message by mistake . . .”);
determining a second matching degree between the input information and the second communication object based on the input information and the second interaction information (see Dong ¶ [0061] “ . . . content relevance, communication frequency, and social relationship may have a corresponding score, respectively. In such embodiments, these scores may be weight averaged to obtain a risk score. According to some embodiments of the present invention, the weights for different influence factors may be defined in advance. In particular, in this example, messaging continuity (step S405) and the messaging frequency (step S408), which are also part of the messaging context, also have different weights . . .”); and
prompting that the second communication object is a communication object corresponding to the input information when the second matching degree is highest (see Dong ¶ [0062] “ . . . it is determined whether the risk predicted at step S410 is greater than a predetermined threshold. If the risk is greater than a predetermined threshold (branch "Yes"), the method proceeds to step S403 to provide a prompt . . .”)
In regard to claim 45, the combination of Dong and Korycki teaches wherein the prompting that the second communication object is a communication object corresponding to the input information comprises (see Dong ¶ [0062] as described for the rejection of claim 44 and is incorporated herein):
displaying an identifier of the second communication object, wherein the identifier comprises at least one of a communication address, an address link, a name, and an icon of the second communication object (see Dong ¶ [0049] “ . . . According to some embodiments of the present invention, prompt to the user attempting to send a message may be implemented in various manners. For example, in some embodiments, a prompt to the user may be realized by playing a sound, vibrating the messaging window, popping out a dialogue box, etc. The content of the prompt may include identification information of the target (or "recipient") user, e.g., name, nickname in the messaging application, etc. . . .”).
In regard to claim 47, the combination of Dong and Korycki teaches wherein the method further comprises:
receiving, when the first matching degree is greater than or equal to the first threshold (see Dong ¶ [0062] “ . . . it is determined whether the risk predicted at step S410 is greater than a predetermined threshold. If the risk is greater than a predetermined threshold (branch "Yes"), the method proceeds to step S403 to provide a prompt . . .”), a second confirmation instruction (e.g. floating prompt) for sending the input information (see Dong ¶ [0051] “. . . because the window 302 becomes the focus and the sender user inputs message content to the area 303, the intention of the sender user to send a message will be detected. Because the sender user has just switched from the session with Lily to the session with David, the sender user's continuity in messaging with David is relatively low. Correspondingly, the risk that David is not the desired recipient is predicted to be relatively high (namely, the message to be sent by the user might still take Lily as the desired recipient). At this point, according to some embodiments of the present invention, a floating prompt 305 is displayed nearby where the mouse cursor 304 is currently located. The prompt 305 at least includes identification information of the current target user, e.g., "you are now chatting with David." . . .”); and
sending the input information according to the second confirmation instruction (see Dong ¶ [0051] “ . . . In this example, the username "David" of the target user is highlighted (bold, underlined). In this way, the user may be prompted intuitively regarding with whom the sender user is now chatting, thereby avoiding a potential mistake in sending a message  . . .”).
In regard to claim 50, Dong teaches an electronic device (see Fig. 1 computer system server 12) with a communication application (see Fig.1 program/utility 40, see Figs. 2, 3 messaging application), wherein the communication application (e.g. messaging application) (see ¶ [0027] as described for the rejection of claim 1 and incorporated herein) comprises a plurality of communication objects e.g. friends or contacts) (see ¶ [0035] as described for the rejection of claim 38 and incorporated herein) of a user (e.g. target user), and wherein the electronic device comprises (see ¶ [0018] “. . . As shown in FIG. 1, computer system/server 12 is shown in the form of a general-purpose computing device . . .”):
at least one processor (see ¶ [0018] “ . . . The components of computer system/server 12 may include, but are not limited to, one or more processors or processing unit 16 . . .”) ; and
at least one memory (see ¶ [0018] “ . . . a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor 16. . . .”), the at least one memory comprising instructions that when executed by the at least one processor (see ¶ [0022 -0023] as described for the rejection of claim 38 and incorporated herein), cause the electronic device to perform, at least, the following (see Fig. 2, ¶ [0026] as described for the rejection of claim 38 and incorporated herein):
determine a first communication object  (e.g. identification information associated with the target user) from the plurality of communication objects (see Fig 2 – s201, ¶¶ [0028], [0030 -0031] as described for the rejection of claim 38 and incorporated herein);
obtain first interaction information  (e.g. social relationship) corresponding to the first communication object(see ¶ [0034] as described for the rejection of claim 38 and incorporated herein),
wherein the first interaction information  (e.g. social relationship) comprises one or more pieces of historical interaction information between the first communication object and the user(see ¶ [0039] as described for the rejection of claim 38 and incorporated herein);
receive input information by using an information input interface of the first communication object (see ¶ [0029] as described for the rejection of claim 38 and incorporated herein);
determine a first matching degree (e.g. predicted risk) between the input information and the first communication object based on the input information (e.g. message content currently inputted by the user) and the first interaction information  (e.g. historical contents between the user and the target user) (see ¶ [0043] as described for the rejection of claim 38 and incorporated herein); and
perform prompt when the first matching degree is less than a first threshold (see ¶ ¶ [0047 -0048] as described for the rejection of claim 38 and incorporated herein).
Dong fails to expclitly teach wherein each communication object in the plurality of communication objects has a corresponding time stamp that meets a preset condition.  However Korycki teaches wherein each communication object (e.g. channel) (see ¶ ¶ [0004-0005] as described for the rejection of claim 38 and incorporated herein) in the plurality of communication objects (e.g. each respective channel) (see ¶ [0014] ¶ [0014] as described for the rejection of claim 38 and incorporated herein) has a corresponding time stamp (e.g. time of sending the respective message) (see ¶ [0006] as described for the rejection of claim 38 and incorporated herein) that meets a preset condition (e.g. scheme) (see ¶ [0018] as described for the rejection of claim 38 and incorporated herein).
The motivation to combine Korycki with Dong is described for the rejection of claim 38 and is incorporated herein.
In regard to claim 51, the combination of Dong and Korycki teaches wherein the electronic device is further configured to (see Dong ¶ [0043] as described for the rejection of claim 38 and incorporated herein):
perform contextual semantic analysis on the input information  (see Dong ¶ [0042] as described for the rejection of claim 39 and incorporated herein )and the first interaction information (see Dong ¶ [0043] as described for the rejection of claim 39 and incorporated herein );
obtain a correlation between the input information and the first interaction information (see Dong ¶ [0043] as described for the rejection of claim 39 and incorporated herein ); and
determine the first matching degree (e.g. predicted risk) between the input information and the first communication object based on the correlation (e.g. semantic similarity)  (see Dong ¶ [0043] as described for the rejection of claim 39 and incorporated herein ).
In regard to claim 52, Dong teaches wherein the electronic device is further configured to (see Dong ¶ [0043] as described for the rejection of claim 38 and incorporated herein):
determine a target object relationship (e.g. social relationship) between the first communication object and the user(see Dong ¶ [0035] as described for the rejection of claim 40 and incorporated herein); and 
determine the first matching degree (e.g. predicted risk) between the input information and the first communication object (see Dong ¶ [0061] as described for the rejection of claim 40 and incorporated herein) based on the target object relationship (see Dong ¶ [0059] as described for the rejection of claim 40 and incorporated herein).
In regard to claim 53, Dong teaches wherein the electronic device is further configured to (see ¶ [0035] as described for the rejection of claim 40 and is incorporated herein).
Dong fails to explicitly teach extract a keyword that is used to represent an object relationship and that is in the first interaction information, wherein the object relationship is used to indicate an interpersonal relationship between a user and an object; analyze the keyword by using an object model, wherein the object model is obtained by leaning and training a keyword set for describing an object relationship; and determine the target object relationship between the first communication object and the user based on the analyzing result.  However Korycki teaches extract a keyword that is used to represent an object relationship and that is in the first interaction information (e.g. earlier message) (see ¶ [0006] as described for the rejection of claim 41 and is incorporated herein), wherein the object relationship is used to indicate an interpersonal relationship between a user and an object (see ¶ [0006] as described for the rejection of claim 41 and is incorporated herein);
analyze the keyword by using an object model, wherein the object model is obtained by leaning and training a keyword set for describing an object relationship (see ¶¶ [0016-0019] as described for the rejection of claim 41 and is incorporated herein); and
determine the target object relationship between the first communication object and the user based on the analyzing result (see ¶¶ [0034-0035] as described for the rejection of claim 41 and is incorporated herein).
The motivation to combine Korycki with Dong is described for the rejection of claim 41 and is incorporated herein. 
In regard to claim 54, Dong teaches wherein the electronic device is further configured to (see ¶ [0035] as described for the rejection of claim 40 and is incorporated herein):
Dong fails to explicitly teach extract a keyword that is used to represent an object relationship and that is in the first interaction information, wherein the object relationship is used to indicate an interpersonal relationship between a user and an object; perform matching between the keyword and a plurality of preset object relationship templates, wherein each template of the plurality of object relationship templates comprises a keyword set used to represent an object relationship; and determine the target object relationship between the first communication object and the user based on the matching result.  However Korycki teaches extract a keyword that is used to represent an object relationship and that is in the first interaction information (e.g. earlier message) (see ¶ [0006] as described for the rejection of claim 42 and is incorporated herein), wherein the object relationship is used to indicate an interpersonal relationship between a user and an object (see ¶ [0006] as described for the rejection of claim 42 and is incorporated herein);
perform matching between the keyword (see ¶ [0035] as described for the rejection of claim 42 and is incorporated herein) and a plurality of preset object relationship templates (e.g. feature vectors) (see ¶ [0033] as described for the rejection of claim 42 and is incorporated herein), wherein each template of the plurality of object relationship templates comprises a keyword set used to represent an object relationship (see ¶ [0035] as described for the rejection of claim 42 and is incorporated herein); and
determine the target object relationship between the first communication object and the user based on the matching result (see ¶ [0034] as described for the rejection of claim 42 and is incorporated herein).
The motivation to combine Korycki with Dong is described for the rejection of claim 42 and is incorporated herein. 
In regard to claim 55, Dong teaches wherein the preset condition includes that a difference parameter between a time stamp and a current moment is less than a second threshold (e.g. predetermined threshold) (see ¶ [0039] as described for the rejection of claim 43 and is incorporated herein).
Dong fails to explicitly teach and wherein the time stamp indicates a time of a last piece of historical interaction information between a corresponding communication object comprised in the plurality of communication objects and the user.  However Korycki teaches and wherein the time stamp indicates a time of a last piece of historical interaction information between a corresponding communication object comprised in the plurality of communication objects and the user (see ¶ ¶ [0064 -0071] as described for the rejection of claim 43 and is incorporated herein).
The motivation to combine Korycki with Dong is described for the rejection of claim 43 and is incorporated herein.
In regard to claim 56, the combination of Dong and Korycki teaches wherein the plurality of communication objects further comprise a second communication object (e.g. messaging window 303 – identification David), and wherein the electronic device is further configured to (see Dong ¶ [0051] as described for the rejection of claim 44 and incorporated herein);
obtain second interaction information corresponding to the second communication object(see Dong ¶ [0051] as described for the rejection of claim 44 and incorporated herein), wherein the second interaction information comprises one or more pieces of historical interaction information between the second communication object and the user (see Dong ¶ [0061] as described for the rejection of claim 44 and incorporated herein); 
determine a second matching degree between the input information and the second communication object based on the input information and the second interaction information(see Dong ¶ [0061] as described for the rejection of claim 44 and incorporated herein) ; and
prompt that the second communication object is a communication object corresponding to the input information when the second matching degree is highest  (see Dong ¶ [0062] as described for the rejection of claim 44 and incorporated herein).
In regard to claim 57, the combination of Dong and Korycki teaches wherein the electronic device is further configured to (see Dong ¶ [0062] as described for the rejection of claim 44 and is incorporated herein):
display an identifier of the second communication object, wherein the identifier comprises at least one of a communication address, an address link, a name, and an icon of the second communication object(see Dong ¶ [0049] as described for the rejection of claim 45 and is incorporated herein).
Claim 46 and 48 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (U.S. 2015/0312197 A1; herein referred to as Dong) in view of Korycki et al. (U.S. 2017/0068904 A1; herein referred to as Korycki) as applied to claims 38 – 45, 47, and  50 – 57 in view of Downing (U.S. 2017/00412715 A1; herein referred to as Downing)
In regard to claim 46, the combination of Dong and Korycki teaches wherein the method further comprises: generating a first confirmation instruction (see Dong ¶¶ [0049 - 0050] “. . . prompt to the user attempting to send a message may be implemented in various manners. For example, in some embodiments, a prompt to the user may be realized by playing a sound, vibrating the messaging window, popping out a dialogue box, etc. The content of the prompt may include identification information of the target (or "recipient") user, e.g., name, nickname in the messaging application, etc. . . .” in order to make the prompt manner sufficiently attractive but not excessively interfere with the user attempting to send a message, in some embodiments, the prompt may be provided by highlighting the identification information of the target user near to the current focus. The identification information of the target user may be highlighted by various means such as a particular color, font, size, bold, underline, flicker, etc., thereby attracting the attention of the sender user. . . “) in response to a confirmation operation on the identifier (see Dong ¶ [0055] “. . . If it is determined that always prompt a target user (branch "enable") for the current target user has been set at step S402, the method proceeds to step S403 to provide a prompt, e.g., highlighting the identification information of the target user. Then, the method 400 may return to step S401 to continue detecting an intention of sending a message . . . “).
The combination of Dong and Korycki fails to teach switching, according to the first confirmation instruction, the information input interface of the first communication object to an information input interface of the second communication object; and copying the input information to the information input interface of the second communication object.  However Downing teaches switching, according to the first confirmation instruction (see ¶ [0035] “. . . Addressee verification logic 310, as shown in FIG. 3, includes a constant review logic 330 that can be optionally activated. In this embodiment, the constant review logic 330 is off but can be actuated with a command signal. Constant review logic 330 prompts a user with a different interface screen to review the email address information sent to each recipient individually . . .”), the information input interface of the first communication object to an information input interface of the second communication object (“ . . . after the send command is sent, constant review logic pulls every recipient listed and provides the email address information on a pop-up screen 900. In this embodiment, constant review logic 330 is configured to receive contact information stored in the user account. Logic 330 cross-references the stored contact information for a matching email address. When logic 330 finds a match, logic pulls designated contact information from the contact list and includes that information in the verification prompt or screen. The verification prompt 900, as shown in FIG. 8, also includes the contact's name and the contact's company information to highlight more information about the recipient than just the email address for the user's review. A user can then use the keyboard and/or mouse to select yes/no in verifying the recipient's email address . . . .”); and copying the input information to the information input interface of the second communication object (e.g. changing to the correct suffix) (“. . . Suffix review logic 340 is configured to analyze the email address suffixes and prompt a user for verification only when a predetermined condition is met. With respect to email addresses, the suffixes are defined as the characters that come after the "@" or at character. For example, where a user has entered more than one email address, the address suffixes to each address are compared. If a non-matching suffix is detected, the logic 340 issues a user verification prompt 910, e.g., as shown in FIG. 9. An exemplary algorithm of suffix review logic 340 is also shown in FIG. 4. As shown in FIG. 3, the suffix review logic 340 .
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method and system for verifying recipient addresses in electronic correspondence and when a discrepancy is found, enabling a correction to be made and a prompt for verification of the correction to be made, as taught by Downing, into a message and system of techniques for preventing the sending of messages to unintended recipients by providing a prompt to a user before a message is sent out based on a prediction that the message is a mistake, wherein the prediction is created by collecting training data describing past messages sent and inputting them into a machine learning algorithm to predict potential recipients of future messages as taught by the combination of Dong and Korycki.  Such incorporation enables the corrections to be made when the mistake is found.
In regard to claim 48, the combination of Dong and Korycki teaches wherein the determining a first matching degree between the input information and the first communication object comprises (see Dong ¶ [0043] as described for the rejection of claim 38 and is described herein):
determining the first matching degree between the input information and the first communication object (see Dong ¶ [0043] as described for the rejection of claim 38 and is described herein).
The combination of Dong and Korycki fails to explicitly teach after receiving a second confirmation instruction for sending the input information.  However Downing teaches after receiving a second confirmation instruction for sending the input information (see ¶ [0009] “. . . verifying a recipient address in an electronic correspondence, the method comprising: receiving a recipient address in an electronic correspondence; and running an addressee verification logic configured to: (i) review a first plurality of recipient addresses to determine a first recipient address combination; (ii) review a second plurality of recipient addresses in a correspondence that has been sent to determine a second recipient address combination; (iii) compare the first recipient address combination to the second recipient address combination; and (iv) send a signal if the first recipient address combination does not match the second recipient address combination . . .”).
The motivation to combine Downing with the combination of Dong and Korycki is described for the rejection of claim 46 and is described herein.  In addition, Downing provides an additional prompt that a user may override to send the message.  The incorporation provides a safety net in case the user misinterprets the prior prompt.
In regard to claim 49, the combination of Dong, Korycki and Downing teaches the method further comprises: rejecting sending the input information when the first matching degree is less than  the first threshold (see Dong  ¶ [0058] “. . . if it is determined at step S405 that the user attempting to send a message just starts or returns to messaging with the target user (e.g., the time for switching to a corresponding messaging window is less than a predetermined threshold), the method 400 proceeds to step S406 along the branch "no," where the input message content is received. The method then .
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.F/               Examiner, Art Unit 2444   
/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444